 

Exhibit 10.1

 

EMPLOYMENT SEPARATION AGREEMENT AND RELEASE

 

This is a confidential Employment Separation Agreement and Release (“Agreement”)
between you, Scott Youmans (“Employee”) and us, Atossa Genetics, Inc. (“Atossa”)
(referred to in this agreement as the “Company,” “Employer,” “us” or “we”). This
Agreement is dated for reference purposes the 3rd day of February 2016, which is
the date we delivered this agreement to you for your consideration.

 

RECITALS

 

A.           Employee has been continuously employed by Employer in an at-will
capacity since September 2, 2014 in the current capacity of Chief Operating
Officer

 

B.           Employee has decided to terminate Employee’s employment with
Employer, but both parties desire to establish a transition period during which
time Employee will transition his duties.

 

C.           Employee and Employer wish to enter into an agreement to terminate
the employment relationship and to clarify and resolve any disputes that may
exist between them, including any arising out of the employment relationship and
its termination, and the continuing obligations of the parties to each other
following the end of the employment relationship.

 

1.           Separation from Employment. Your employment by us will terminate
effective February 12, 2016 (the “Separation Date”). You must sign this
Agreement, no earlier than the day after your Separation Date.

 

2.           Payment. In exchange for your agreeing to the release of claims and
other terms in this Agreement, we will pay you separation pay equivalent to four
(4) weeks of pay, of your normal base salary. This will be paid in the lump sum
amount of $23,920.00 less legally required payroll deductions. In addition,
Atossa will extend the date by which you have the right to exercise your stock
options to February 12, 2017. You acknowledge and agree that you are not
otherwise entitled to separation pay, nor is the Company otherwise obligated to
pay it. We will pay this separation pay to you in the normal payroll processing
schedule after the Effective Date of this Agreement as set forth in Section 16
below. The Company shall issue a W-2 form to you for the separation payment. You
acknowledge that we are not obligated to make these payments to or on your
behalf unless you agree to the terms in this Agreement.

 

3.           COBRA Continuation Coverage. Your normal employee participation in
the Company’s group health coverage terminated or will terminate on the last day
of the month in which the Separation Date fell. Continuation of group health
coverage thereafter will be made available to you and your dependents pursuant
to applicable law (COBRA). Continuation of group health coverage is entirely at
your expense, as provided under COBRA.

 



 1 

 

 

4.           Termination of Benefits. Your participation in all other employee
benefit plans and programs ended or will end either (a) on the Separation Date,
or (b) on the last day of the month in which the Separation Date fell, if so
provided in the applicable benefit plan or program; provided that the end of
your participation in any pension benefit plan(s) in which you may have
participated will be determined in accordance with the written plan documents
governing those plan(s).

 

5.           Full Payment. On the next regular payday after the Separation Date,
we will pay you: (a) your normal wages for the most recent pay period through
the Separation Date; and (b) your accrued but unused PTO benefits, if any,
subject to legally required deductions and withholdings. In addition, we will
pay you one-half of your earned 2015 bonus ($40,186). The remaining earned 2015
bonus will be paid in equal installments over the course of six months. We will
make these payments to you without regard to whether you sign this Agreement.
You acknowledge that these payments, together with the payments you have already
received, represent full payment of all compensation and benefits of any kind
(including wages, salary, vacation, sick leave, commissions, bonuses, incentive
compensation and equity participation) that you earned as a result of your
employment by us, including pay for all hours worked. In addition, any and all
agreements to pay you compensation or benefits of any kind are terminated. We
owe you, and shall owe you, no further compensation or benefits of any kind,
except as set forth herein.

 

6.           Release of Claims. You hereby release (a) the Company and its
parents, subsidiaries, affiliates, insurers, insurance policies and benefit
plans, (b) each of the past and present shareholders, officers, directors,
agents, employees, representatives, administrators, fiduciaries and attorneys of
the foregoing entities and plans, and (c) the predecessors, successors,
transferees and assigns of each of the persons and entities described in this
sentence, from any and all claims of any kind, known or unknown, that arose on
or before the time you signed this Agreement.

 

The claims you are releasing include, without limitation, claims of wrongful
termination, claims of constructive discharge, claims arising out of agreements,
representations or policies related to your employment, claims in anyway related
to your employment, claims arising under federal, state or local laws or
ordinances prohibiting discrimination or harassment or requiring accommodation
on the basis of age, race, color, national origin, religion, sex, disability,
marital status, sexual orientation or any other status, claims of failure to
accommodate a disability or religious practice, claims for violation of public
policy, claims of retaliation, claims of failure to assist you in applying for
future position openings, claims of failure to hire you for future position
openings, claims for wages or compensation of any kind, including but not
limited to vacation, overtime, separation pay, commissions, bonuses, incentive
compensation, and profit sharing claims, claims of willful withholding of wages,
claims of tortious interference with contract or expectancy, claims of fraud or
negligent misrepresentation, claims of breach of privacy, defamation claims,
claims of intentional or negligent infliction of emotional distress, claims of
unfair labor practices, claims arising out of any claimed right to stock or
stock options, claims for attorneys’ fees or costs, and any other claims that
are based on any legal obligations that arise out of or are related to your
employment relationship with us.

 



 2 

 

 

Without limiting the generality of the foregoing, you specifically waive any
rights or claims that you may have under the Washington Law Against
Discrimination (RCW 49.60), the Washington Prohibited Employment Practices Law
(RCW 49.44), the Washington Minimum Wage Act (RCW 49.46), the Washington
Industrial Welfare Act (RCW 49.12), the Washington Agricultural Labor Law (RCW
49.30), the Washington Hours of Labor Law (RCW 49.28), Washington’s statutes
related to wages (including RCW 49.48 and RCW 49.52), the Washington Veterans
Employment and Reemployment Act (RCW 73.16), the Washington Military Family
Leave Act (RCW 49.77), the Washington Domestic Violence Leave Law (RCW 49.76),
the Washington Little Norris-LaGuardia Act (RCW 49.32), the Washington Fair
Credit Reporting Act (RCW 19.182), the Washington Electronic Privacy Act (RCW
9.73), the Washington Family Care Act, the Civil Rights Act of 1870 (42 U.S.C. §
1981), the Civil Rights Act of 1871 (42 U.S.C. § 1983), the Equal Pay Act of
1963, the Civil Rights Act of 1964 (including Title VII of that Act), the Age
Discrimination in Employment Act of 1967 (ADEA), the Rehabilitation Act of 1973,
the Americans with Disabilities Act of 1990 (ADA), the Genetic Information
Nondiscrimination Act of 2008 (GINA), the Worker Adjustment and Retraining
Notification Act (WARN), the Employee Retirement Income Security Act of 1974
(ERISA), the National Labor Relations Act (NLRA), and all similar federal, state
and local laws.

 

You agree not to seek any personal recovery (of money damages, injunctive relief
or otherwise) for the claims you are releasing in this Agreement, either through
any complaint to any governmental agency or otherwise. You agree never to start
any lawsuit or arbitration asserting any of the claims you are releasing in this
Agreement. (The prior two sentences shall not apply to a charge of
discrimination, lawsuit or arbitration to the extent it is brought under the
federal Age Discrimination in Employment Act of 1967 (ADEA) and challenges the
knowing and voluntary nature of this Agreement under the Older Workers Benefit
Protection Act (OWBPA), and nothing in this Agreement shall cause you to be
liable for damages, attorneys’ fees, costs or disbursements in connection with
any such charge of discrimination, lawsuit or arbitration to the extent it is so
brought. However, if this Agreement is found to be knowing and voluntary under
the OWBPA, your release and waiver of claims under the ADEA, as provided in the
prior and following paragraphs, shall be fully effective.) You represent and
warrant that you have not initiated any complaint, charge, lawsuit or
arbitration involving any of the claims you are releasing in this Agreement.

 

You represent and warrant that you have all necessary authority to enter into
this Agreement (including, if you are married, on behalf of your marital
community) and that you have not transferred any interest in any claims to your
spouse or to any other third party.

 

The foregoing notwithstanding, this Agreement does not waive your rights, if
any, to receive ERISA-covered benefits (e.g., retirement or medical benefits)
that are vested pursuant to a formally-adopted and properly-authorized written
benefit plan. This Agreement also does not waive unemployment compensation
benefits, workers’ compensation benefits or any other rights that may not
lawfully be released by a private agreement.

 

You understand that you are releasing potentially unknown claims, and that you
have limited knowledge with respect to some of the claims being released. You
acknowledge that there is a risk that, after signing this Agreement, you may
learn information that might have affected your decision to enter into this
Agreement. You acknowledge, for example, that you may learn that you have
suffered injuries of which you are not presently aware. You assume this risk and
all other risks of any mistake in entering into this Agreement. You agree that
this release is fairly and knowingly made.

 



 3 

 

 

7.           Rights Not Waived. Regardless of any term stated in any other
section of this agreement:

 

i.           This Agreement does not waive your rights, if any, to receive
ERISA-covered benefits (e.g., pension or medical benefits) that are vested
pursuant to a formally-adopted and properly-authorized written benefit plan.

 

ii.           This Agreement does not waive unemployment compensation benefits,
workers’ compensation benefits or any other rights that may not lawfully be
released by a private agreement.

 

iii.           Nothing in this Agreement prevents you from filing a charge or
complaint with, or from participating in an investigation or proceeding
conducted by, the EEOC, NLRB, DOL, SEC, or any other governmental agency; but as
to all of the claims that you have released as provided in this Agreement, you
are waiving your right to receive any individual relief in any such
investigation or proceeding.

 

iv.           Nothing in this Agreement prevents you from (a) providing truthful
testimony in any legal proceeding to which you are a party, (b) providing
truthful testimony or information if you are legally compelled or required to do
so, (c) providing truthful information in any charge or complaint with the EEOC,
NLRB, DOL SEC, or other governmental agency, or (d) providing truthful
information in the course of participating in an investigation or proceeding
conducted by the EEOC, NLRB, DOL, SEC, or any other governmental agency.

 

v.           Nothing in this Agreement prevents you from taking any action to
challenge the knowing and voluntary nature of this Agreement under the Older
Workers Benefit Protection Act (OWBPA). This includes, without limitation, that
this Agreement does not prevent you from filing or pursuing a charge of
discrimination, lawsuit or arbitration to the extent it is brought under the
federal Age Discrimination in Employment Act of 1967 (ADEA) and challenges the
knowing and voluntary nature of this Agreement under the OWBPA. Further, nothing
in this Agreement shall cause you to be liable for damages, attorneys’ fees,
costs or disbursements in connection with any such charge of discrimination,
lawsuit or arbitration to the extent it is so brought. However, if this
Agreement is found to be knowing and voluntary under the OWBPA, your release and
waiver of claims under the ADEA, as provided in this Agreement, shall be fully
effective.

 

8.           Workers Compensation Claims. You acknowledge and agree that you
have already filed workers’ compensation claim(s) for any and all on-the-job
injuries you suffered while employed by us, and that you have not suffered any
on-the-job injuries for which you have not already filed a workers’ compensation
claim.

 



 4 

 

 

9.           Company Materials. You represent and warrant that you have returned
all Company property including all keys, credit cards, cell phones, computer
equipment, files, documents, client information and other items that belong to
us. You further represent and warrant that you have returned to us or destroyed
all information and documents that you obtained from the Company or from the
Company’s employees or agents, other than records of your compensation and
benefits and information that is generally known to the public.

 

10.           Other Operative Agreements. You acknowledge signing Development,
Confidentiality, Nondisclosure and Noncompetition Agreement, on or about your
date of hire and agree to abide by the terms of this agreement. In addition, and
without limitation, except as provided in Paragraph 7, herein, you hereby agree
to keep confidential, and not use or disclose to any person, any information not
generally known to the public related to the Company or its business.

 

11.           No Disparagement; Reference Checks. You will not make (or direct
anyone to make) any negative or derogatory comment to any third party, including
current employees, consultants, customers and prospects of the Company and the
press, regarding the Company, its business, products or related activities, your
relationship with the Company, or the termination of that relationship (except
as provided in Paragraph 7). You will not encourage any third parties to sue the
Company.

 

12.           Cooperation Regarding Other Claims. If any claim is asserted by or
against the Company as to which you have relevant knowledge, you will reasonably
cooperate with the Company in the prosecution or defense of that claim,
including by providing truthful information and testimony as reasonably
requested by the Company.

 

13.           No Interference. You will not, apart from good faith competition,
interfere with the Company’s relationships with its customers, employees,
vendors, bankers or others.

 

14.           Independent Legal Counsel. You are advised and encouraged to
consult with an attorney before signing this Agreement. You acknowledge that you
have had an adequate opportunity to do so.

 

15.           Consideration Period. You have 21 calendar days from the date this
Agreement is given to you to consider this Agreement before signing it. You may
use as much or as little of this 21-day period as you wish before signing as
long as you wait to sign until the day after your Separation Date. If you choose
to sign this Agreement, return the document with original signature to the
attention of Delly Behen, Sr. Director, Human Resources, at 2300 Eastlake Ave.
E., Suite 200, Seattle, WA 98102. If you do not sign, date and return this
Agreement within this 21-day period you will not be eligible to receive the
benefits described in this Agreement. You agree that any changes the Company may
agree to make to this Agreement after first offering it to you for your
consideration will not restart the running of this 21-day period.

 



 5 

 

 

16.           Revocation Period and Effective Date. You have seven (7) days
after the day you sign this Agreement to revoke it. To revoke this Agreement
after signing it you must provide a written notice of revocation to Delly Behen,
Sr. Director, Human Resources, 2300 Eastlake Ave. E., Suite 200, Seattle, WA
98102 before the seven-day period expires. This Agreement shall not become
effective until the eighth (8th) day after the day you sign it (the “Effective
Date”). If you revoke this Agreement it will not become effective or enforceable
and you will not receive the benefits described in this Agreement.

 

17.           Additional Information. Attached to this Agreement is a schedule
listing the job titles and ages of the people whose employment we have
terminated as part of this reduction in force, and the job titles and ages of
all people in the decisional unit whose employment we have not terminated as
part of this reduction in force.

 

18.           Confidentiality of Offers and Settlement. Except as otherwise
required by law, you will keep confidential the existence and terms of this
Agreement, and the existence and terms of all settlement offer(s) made between
you and the Company, and will not disclose them to any third party. The
foregoing notwithstanding, you may disclose these terms to your spouse, legal
counsel, accountants and tax advisors, but only after you have obtained their
agreement, for the benefit of the Company, to abide by this confidentiality
agreement. If you breach this paragraph, you will be liable to the Company in
the amount of $2,500 as liquidated damages for each breach. If it becomes
necessary to admit any terms of this Agreement as evidence in a court
proceeding, the parties shall take all steps available to maintain the
confidentiality of this Agreement to the fullest extent possible, such as by
filing and referring to only limited portions of this Agreement (in a redacted
form), and/or obtaining leave of court to file this Agreement or its terms under
seal.

 

19.           Severability. If any part or aspect of this Agreement is held to
be unenforceable, it shall not affect any other part or aspect. If any part or
aspect of this Agreement is held to be unenforceable as written, it shall be
enforced to the maximum extent allowed by applicable law.

 

20.           Governing Law; Venue. This Agreement is governed by the laws of
the state of Washington that apply to contracts executed and to be performed
entirely within the state of Washington. Venue and jurisdiction of any lawsuit
involving this Agreement shall exist exclusively in state and federal courts in
King County, Washington.

 

21.           Headings Not Controlling. The headings in this Agreement are for
convenience only and shall not affect the meaning of the terms as set out in the
text.

 

22.           Attorneys’ Fees. In any dispute involving this Agreement, the
party who substantially prevails shall be entitled to recover reasonable
attorneys’ fees, costs and disbursements from the other party, except as set
forth above.

 

23.           No Reliance. You acknowledge that you have had the opportunity to
conduct an investigation into the facts and evidence relevant to your decision
to sign this Agreement. You acknowledge that, in deciding to enter into this
Agreement, you have not relied on any promise, representation, or other
information not contained in this Agreement. By entering into this Agreement,
you are assuming all risks that you may be mistaken as to the true facts, or may
have been led to an incorrect understanding of the true facts. You will have no
claim to rescind this Agreement on the basis of any alleged mistake,
misrepresentation, or failure to disclose any fact. None of the foregoing,
however, will affect your right to challenge the validity of this Agreement
under the Older Workers Benefit Protection Act.

 



 6 

 

 

24.           Final and Complete Agreement. This Agreement is the final and
complete expression of all agreements between you and the Company on all
subjects and supersedes and replaces all prior discussions, representations,
agreements, policies and practices, except that the agreements identified in
section 10 remains in effect. This Agreement may not be amended orally. It may
be amended only by a writing that specifically refers to this Agreement and is
signed by all parties.

 

Agreed by Atossa Genetics, Inc.:

 

 

By: _____/s/ Kyle Guse________________________________

 

Its: Chief Financial Officer

 

Date: February 3, 2016

 

 

I, the undersigned, having been advised to consult with an attorney, hereby
agree to be bound by this Agreement and confirm that I have read and understood
each part of it.

 

 

Agreed by: _________________________________

 

 

Date: _____________________________________

 

 7 

 

 